Citation Nr: 1216755	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In March 2011, the Board remanded this claim for additional development.  The matter has returned to the Board for further appellate review.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current migraine headaches are related to his service-connected sinusitis.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, migraine headaches are proximately due to or the result of service-connected sinusitis.  38 U.S.C.A. §§ 1110 , 5103 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for a headache disability, as he believes that this disability had its onset in service.  In the alternative, the Veteran contends that his headaches are associated with his service-connected sinusitis.  

Considering the pertinent evidence in light of the above-noted legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches secondary to sinusitis is warranted.   

The Veteran's service treatment records reflect that he was seen on a few occasions for complaints of headaches.  In January 1997, the Veteran complained of headaches along with symptoms of dizziness, fatigue, and blurred vision.  The Veteran was assessed with a viral syndrome and bronchitis.  The Veteran complained of headaches again in February 1997 along with productive cough and fever.  At that time, the examiner assigned an assessment of atypical pneumonia.  In January 2005, the treatment provider noted vomiting, severe headaches, and fever most likely to be an overall viral syndrome.

Following service outpatient treatment records reflect that in July 2006, he complained of frequent sinus pressure.  He reported a history of sinus pressure in the service, particularly when flying.  In October 2007, the Veteran reported a six month history of headaches.  A December 2007 neurology consultation reflects a complaint of migraines.  He related a history of sinus infections (2 to 3 times per year) and indicated that he first experienced headaches several years ago while stationed overseas.  He reported that the headaches occurred about every 6 months until recently, when he started experiencing weekly attacks.  He indicated that the headaches were accompanied by an aura of feeling as though water is up his nose. 

Private medical records from Dr. P. dated in October 2007 reflect that the Veteran presented with complaints of headaches for the past several months.  He reported that the headaches occurred weekly and were accompanied by nausea, vomiting, and dizziness.  Dr. P. noted an assessment of headaches, possible migraine.  Later in October 2007, Dr. P. indicated that the Veteran had been doing better with his headaches since taking the prescribed Imitrex and Phenergan.  He noted a continued assessment of migraine headaches.  A December 2007 report reflects complaints of sore throat, mucous, sinus pressure, and occasional headache.  Dr. P. noted an assessment of sinusitis.  

A January 2008 VA outpatient treatment report reflects that the Veteran complained of crippling headaches, which were treated by a private neurologist.  

At an April 2011 VA examination the Veteran reported continued severe headaches, during which he often could not see and experienced vomiting.  The Veteran also indicated that he took Imitrex injectables for his migraines.  After a review of the claims file and examination, the examiner-a VA staff neurologist- assigned a diagnosis of recurrent sinus infections and common migraine headaches.  The examiner noted that while service treatment records lack evidence of treatment for migraine headaches per se, it was the opinion of many headache experts that so-called "sinus headaches" actually are migraine headaches.  She noted that headaches secondary to sinus disease frequently accompany other signs of infection and respond to antibiotics.  The examiner also cited to pertinent online medical literature indicating that a person with sinus infection does suffer from head pain.  She indicated that literature written by director of the headache center at the University of Pittsburgh proffered that these headaches are likely to be migraines.

On VA examination in July 2011, that examiner-a VA Compensation and Pension physician-assigned a diagnosis of migraine headaches, 10 percent of which were prostrating headaches.  After a review of the record and examination, he opined that it was at least a likely as not that the disability is related to the service-documented and treated headaches, as migraines were noted in service.  He also determined that it is less likely that not that prostrating headaches are related to sinusitis, as sinusitis is not known to trigger migraines.

The Veteran's claims file was reviewed again by the July 2011 examiner in October 2011 for addendum opinion concerning the nature of the Veteran's headaches in service.  The RO pointed out that migraines were not diagnosed in service, as the examiner had previously indicated, and asked the examiner to consider whether the in-service episode of dizziness, blurred vision, and headaches was associated with a migraine or with other disability.  After review of the record, the examiner indicated that there was no evidence of service treatment for migraines, and that the episode described above was more likely than not attributable to a viral syndrome or respiratory infection rather than a migraine.  

In sum, the record reflects a clear post-service diagnosis of migraine headaches.  On the question of whether the Veteran's current migraine headaches are medically related to his service-connected sinusitis, the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the April 2011 VA examiner's opinion to be at least as probative as that of the July 2011 VA examiner.  In this regard, the April 2011 examiner is a neurologist who specializes in the claimed disability and other neurologic disorders.  Both examiners performed thorough examinations and reviewed the claims file.  While the April 2011 VA examiner did not specifically phrase her opinion in terms of "at least as likely as not," her rationale to the effect that is consistent with medical literature and the Veteran's consistent complaints of headaches and sinus-related pain and pressure.  In addition, the July 2011 VA examiner provided little rationale for his opinion that migraines were not associated with sinusitis.   As such, the Board finds that the competent opinion evidence on the question of whether there exists a medical nexus between current migraine headaches and service-connected sinusitis is, at least, in relative equipoise.
  
Given the totality of the evidence, and resolving reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for migraine headaches, secondary to sinusitis are met. 


ORDER

Entitlement to service connection for migraine headaches is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


